Exhibit 10.1

FIFTH AMENDMENT TO LEASE AGREEMENT

This Fifth Amendment to Lease Agreement (this “Fifth Amendment”) is made as of
November 1, 2011, by and between ARE-2425/2400/2450 GARCIA BAYSHORE, LLC, a
Delaware limited liability company (“Landlord”), and MAP PHARMACEUTICALS, INC.,
a Delaware corporation (“Tenant”).

RECITALS

A. Landlord and Tenant entered into that certain Lease Agreement dated June 10,
2004, as amended by that certain First Amendment to Lease Agreement dated
August 2, 2004, that certain Second Amendment to Lease Agreement (“Second
Amendment”) dated July 26, 2006, that certain Third Amendment to Lease Agreement
dated November 30, 2007, that certain Fourth Amendment to Lease Agreement
(“Fourth Amendment”) dated March 26, 2008 which Fourth Amendment was superseded
in its entirety by that certain Amended and Restated Fourth Amendment to Lease
Agreement (“Restated Fourth Amendment”) dated July 15, 2008 (as amended, the
“Lease”), pursuant to which Landlord currently leases to Tenant certain premises
consisting of approximately 42,632 rentable square feet (the “Premises”) located
at 2400 Bayshore Parkway, Mountain View, California. As of the date hereof,
Tenant has surrendered the Interim Premises (defined in the Restated Fourth
Amendment). The Premises are more particularly described in the Lease.
Capitalized terms used herein without definition shall have the meanings defined
for such terms in the Lease.

B. Landlord and Tenant desire, subject to the terms and conditions set forth
below, to among other things, (i) expand the Premises by adding approximately
8,372 rentable square feet in that certain building located at 2450 Bayshore
Parkway, Mountain View, California and (ii) extend the Base Term of the Lease to
expire on June 30, 2013.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1. 2450 Premises. In addition to the 2400 Premises, commencing on the 2450
Premises Commencement Date (as defined below), Landlord leases to Tenant, and
Tenant leases from Landlord, that certain portion of the building located at
2450 Bayshore Parkway, Mountain View, California, consisting of approximately
8,372 rentable square feet, as shown on Exhibit A attached hereto (the “2450
Premises”). As of the 2450 Premises Commencement Date, Exhibit A to this Fifth
Amendment is hereby added to Exhibit A to the Lease.

 

2.

Delivery. Landlord shall construct the 2450 Landlord’s Work (as defined in the
Work Letter attached hereto as Exhibit C (“Work Letter”)) in accordance with the
Work Letter. Notwithstanding anything to the contrary in the Work Letter or this
Fifth Amendment, Tenant acknowledges and agrees that the portion of the 2450
Premises designated as “Existing Office” on Schedule A to the Work Letter
attached hereto as Exhibit C (“Existing Office Space”) shall be delivered to
Tenant in its AS-IS condition and Landlord shall have no obligation to make any
improvements to the Existing Office Space; provided, however, that Landlord
shall clean the carpets in the Existing Office Space prior to delivery thereof.
Landlord shall use reasonable efforts to deliver the 2450 Premises to Tenant
with Landlord’s 2450 Work Substantially Complete (as defined in the Work Letter)
(“Delivery” or “Deliver”) on or before January 1, 2012 (“Target 2450 Premises
Commencement Date”). If Landlord fails to timely Deliver the 2450 Premises,
Landlord shall not be liable to Tenant for any loss or damage resulting
therefrom, and this Lease with respect to the 2450 Premises shall not be void or
voidable. Notwithstanding the foregoing, if Landlord does not Deliver the 2450
Premises to Tenant on or before the date that is 60 days after



--------------------------------------------------------------------------------

the Target 2450 Premises Commencement Date, for any reason other than Force
Majeure delays, this Lease with respect to the 2450 Premises only may be
terminated by Tenant by written notice to Landlord. If Tenant does not elect to
void this Lease with respect to the 2450 Premises on or before the fifth day
after the expiration of such 60-day period, such right to void this Lease with
respect to the 2450 Premises shall be waived and this Lease shall remain in full
force and effect.

The “2450 Premises Commencement Date” shall be the date that Landlord Delivers
the 2450 Premises to Tenant with Landlord’s 2450 Work Substantially Complete
subject to the terms and conditions of the Work Letter. Upon request of
Landlord, Tenant shall execute and deliver a written acknowledgment of the 2450
Premises Commencement Date when the same is established in a form substantially
similar to the form of the “Acknowledgement of Commencement Date” attached to
the Lease as Exhibit D; provided, however, Tenant’s failure to execute and
deliver such acknowledgment shall not affect Landlord’s rights hereunder.

Except for Landlord’s 2450 Work: (i) Tenant shall accept the 2450 Premises in
their condition as of the 2450 Commencement Date, subject to all applicable
Legal Requirements; (ii) Landlord shall have no obligation for any defects in
the 2450 Premises; and (iii) Tenant’s taking possession of the 2450 Premises
shall be conclusive evidence that Tenant accepts the 2450 Premises and that the
2450 Premises were in good condition at the time possession was taken.

Tenant agrees and acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of all or
any portion of the 2450 Premises, and/or the suitability of the 2450 Premises
for the conduct of Tenant’s business, and Tenant waives any implied warranty
that the 2450 Premises is suitable for the Permitted Use.

 

3. Amended and New Definitions.

(a) As of the 2450 Premises Commencement Date, the following definitions on Page
1 of the Lease shall be amended and restated in their entirety or as follows:

“Building: The 2400 Building and the 2450 Building.”

“Premises: The 2400 Premises and the 2450 Premises.”

“Rentable Area of Building: 42,632 sq. ft. for the 2400 Building and 42,632 sq.
ft. for the 2450 Building.”

“Building’s Share of Project: 43.08% for the 2400 Building and 43.08% for the
2450 Building.”

“Tenant’s Share of Operating Expenses for the Building: shall mean 100% for the
2400 Building and 19.64% of the 2450 Building.”

“The defined term “Rentable Area of Premises” is deleted in its entirety.”

(b) As of the 2450 Premises Commencement Date, the following definition shall be
added to Page 1 of the Lease:

“2450 Premises: That portion of the 2450 Building, containing approximately
8,372 rentable square feet (“2450 Premises”), as determined by Landlord, as
shown on Exhibit A.”

 

  

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

4. Term. The definition of Base Term on page 1 of the Lease is hereby amended
and restated as follows:

“Base Term”: (i) with respect to the Original Premises (as defined in the Second
Amendment), beginning on July 15, 2004 and ending at 11:59 p.m. on June 30,
2013, (ii) with respect to the Expansion Premises (as defined in the Second
Amendment), beginning on August 1, 2006 and ending at 11:59 p.m. on June 30,
2013; (iii) with respect to the Second Expansion Premises (as defined in the
Restated Fourth Amendment), beginning on February 16, 2010 and ending at 11:59
p.m. on June 30, 2013; (iv) with respect to the 2450 Premises, beginning on the
2450 Premises Commencement Date and ending at 11:59 p.m. on June 30, 2013.”

 

5. Base Rent. Tenant shall continue to pay Base Rent for the 2400 Premises as
required pursuant to the Lease. Commencing on the 2450 Premises Commencement
Date, Tenant shall pay Base Rent for the 2450 Premises in the amount of $22,270
per month. Commencing on the first year anniversary of the 2450 Premises
Commencement Date and annually thereafter (each a “2450 Adjustment Date”), Base
Rent applicable to the 2450 Premises shall be increased by multiplying the Base
Rent payable immediately before such 2450 Adjustment Date by the Rent Adjustment
Percentage and adding the resulting amount to the Base Rent payable for the 2450
Premises immediately before such 2450 Adjustment Date. Base Rent for the 2450
Premises, as so adjusted, shall thereafter be due as provided herein.

 

6. Right to Extend Term. Section 39 of the Lease is hereby deleted in its
entirety and replaced with the following:

“39. Right to Extend Term.

(a) 2400 Extension Rights. Tenant shall have 4 consecutive rights (each, an
“2400 Extension Right”) to extend the term of the Lease with respect to the 2400
Premises for periods of 6 months each (each, an “2400 Extension Term”) on the
same terms’ and conditions as this Lease (other than Landlord’s Work, Landlord’s
Alteration Work, TI Allowance, Additional TI Allowance and any terms and
conditions to the extent applicable to the 2450 Premises) by giving Landlord
written notice of its election to exercise each 2400 Extension Right at least 6
months prior, and no earlier than 12 months prior, to the expiration of the Base
Term of the Lease or the expiration of any prior 2400 Extension Term. Upon the
exercise of a 2400 Extension Right, Base Rent shall continue to be payable at
the rates set forth in the Lease for the 2400 Premises as adjusted from time to
time.

(b) Rights Personal. 2400 Extension Rights are personal to Tenant and are not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease.

(c) Exceptions. Notwithstanding anything set forth above to the contrary, 2400
Extension Rights shall not be in effect and Tenant may not exercise any of the
2400 Extension Rights:

(i) during any period of time that Tenant is in Default under any provision of
this Lease; or

(ii) if Tenant has been in Default under any provision of this Lease 3 or more
times, whether or not the Defaults are cured, during the 12 month period
immediately prior to the date that Tenant intends to exercise an 2400 Extension
Right, whether or not the Defaults are cured.

 

  

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

(d) No Extensions. The period of time within which any 2400 Extension Rights may
be exercised shall not be extended or enlarged by reason of Tenant’s inability
to exercise the 2400 Extension Rights.

(e) Termination. The 2400 Extension Rights shall terminate and be of no further
force or effect even after Tenant’s due and timely exercise of an 2400 Extension
Right, if, after such exercise, but prior to the commencement date of an 2400
Extension Term, (i) Tenant fails to timely cure any default by Tenant under this
Lease; or (ii) Tenant has Defaulted 3 or more times during the period from the
date of the exercise of an 2400 Extension Right to the date of the commencement
of the 2400 Extension Term, whether or not such Defaults are cured.

(f) No Right to Extend 2450 Premises. Notwithstanding anything to the contrary
contained herein, in no event shall Tenant have the right to extend the Term of
the Lease with respect to the 2450 Premises and the Term of the Lease with
respect to the 2450 Premises shall expire on June 30, 2013.

 

7. Permitted Use. Notwithstanding anything to the contrary in the Lease, Tenant
shall use the 2450 Premises solely for office use (and not for research and
development/laboratory use) and otherwise in compliance with Section 7 of the
Lease.

 

8. Asbestos Notification.

(a) Notification. Landlord hereby notifies Tenant of the presence of
asbestos-containing materials (“ACMs”) and/or presumed asbestos-containing
materials (“PACMs”) within or about the 2400 Premises in the location identified
in Exhibit B.

(b) Tenant Acknowledgement. Tenant hereby acknowledges receipt of the
notification in paragraph (a) of this Section 8 and understands that the purpose
of such notification is to make Tenant, and any agents, employees, and
contractors of Tenant, aware of the presence of ACMs and/or PACMs within or
about the 2400 Premises in order to avoid or minimize any damage to or
disturbance of such ACMs and/or PACMs.

        TSN        

Tenant’s Initials

(c) Acknowledgement from Contractors/Employees. Tenant shall give Landlord at
least 14 days’ prior written notice before conducting, authorizing or permitting
any of the activities listed below within or about the 2400 Premises, and before
soliciting bids from any person to perform such services. Such notice shall
identify or describe the proposed scope, location, date and time of such
activities and the name, address and telephone number of each person who may be
conducting such activities. Thereafter, Tenant shall grant Landlord reasonable
access to the 2400 Premises to determine whether any ACMs or PACMs will be
disturbed in connection with such activities. Tenant shall not solicit bids from
any person for the performance of such activities without Landlord’s prior
written approval. Upon Landlord’s request, Tenant shall deliver to Landlord a
copy of a signed acknowledgement from any contractor, agent, or employee of
Tenant acknowledging receipt of information describing the presence of ACMs
and/or PACMs within or about the Premises in the locations identified in Exhibit
B prior to the commencement of such activities. Nothing in this Section 8 shall
be deemed to expand Tenant’s rights under the Lease or otherwise to conduct,
authorize or permit any such activities.

(i) Removal of thermal system insulation (“TSI”) and surfacing ACMs and PACMs
(i.e., sprayed-on or troweled-on material, e.g., textured ceiling paint or
fireproofing material);

(ii) Removal of ACMs or PACMs that are not TSI or surfacing ACMs or PACMs; or

 

  

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

(iii) Repair and maintenance of operations that are likely to disturb ACMs or
PACMs.

 

9. Miscellaneous.

(a) This Fifth Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions with respect to the
matters addressed herein. This Fifth Amendment may be amended only by an
agreement in writing, signed by the parties hereto.

(b) This Fifth Amendment is binding upon and shall inure to the benefit of the
parties hereto, their respective agents, employees, representatives, officers,
directors, divisions, subsidiaries, affiliates, assigns, heirs, successors in
interest and shareholders.

(c) This Fifth Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Fifth Amendment attached thereto.

(d) Landlord and Tenant each represent and warrant that it has not dealt with
any broker, agent or other person (collectively “Broker”) other than Cornish &
Carey Commercial Newmark Knight Frank in connection with this Fifth Amendment.
Landlord and Tenant each hereby agree to indemnify and hold the other harmless
from and against any claims by any Broker (other than Cornish & Carey Commercial
Newmark Knight Frank) claiming a commission or other form of compensation by
virtue of having dealt with Tenant or Landlord, as applicable, with regard to
this Fifth Amendment.

(e) Except as amended and/or modified by this Fifth Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect unaltered and unchanged by this Fifth Amendment. In the
event of any conflict between the provisions of this Fifth Amendment and the
provisions of the Lease, the provisions of this Fifth Amendment shall prevail.
Whether or not specifically amended by this Fifth Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Fifth Amendment.

 

  

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Fifth Amendment to Lease has been duly executed and
delivered by Landlord and Tenant as of the date first above written.

 

TENANT:

MAP PHARMACEUTICALS, INC.,

a Delaware corporation

By:  

/s/    Timothy S. Nelson

Its:  

President and Chief Executive Officer

LANDLORD:

ARE-2425/2400/2450 GARCIA BAYSHORE, LLC,

a Delaware limited liability company

By:   ALEXANDRIA REAL ESTATE EQUITIES, L.P.,    

a Delaware limited partnership,

managing member

    By:   ARE-QRS CORP.,       a Maryland corporation,       general partner    
  By:  

/s/ Eric S. Johnson

      Its:  

Vice President

       

Real Estate Legal Affairs

 

  

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE